Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                    Entered 02/24/20 13:11:53              Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

           GLOBAL NOTES RELATING TO MONTHLY OPERATING REPORTS

        On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
 commencing cases for relief under chapter 11 of the Bankruptcy Code.2 The cases are jointly
 administered under Case No. 18-33967 (BJH).

         The Debtors have prepared this presentation, as required by the Office of the United
          States Trustee, based on the information available to the Debtors at this time, but note
          that such information may be incomplete and may be materially deficient in certain
          respects. The Monthly Operating Report (“MOR”) is not meant to be relied upon as a
          complete description of the Debtors, their businesses or condition (financial or
          otherwise), or their results of operations, prospects, assets, or liabilities. The Debtors
          reserve all rights to revise this MOR. This MOR is not prepared in accordance with U.S.
          generally accepted accounting principles (“GAAP”). Certain exceptions as listed below
          are not exhaustive of all non-GAAP compliance:
         The Debtors use a ZBA cash management system, with cash being swept in and out of
          individual Debtors by the corporate Debtor. See Motion of Debtors for Interim and Final
          Orders (I) Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 9] and (I)
          Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 606] for a full
          description of the Debtors’ cash management system.
         Certain items presented in this MOR are under research and may be accounted for
          differently in future monthly reports.
         The individual MORs do not include explanatory footnotes.



 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.
 2
   Certain additional Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.


 66951318.13
Case 18-33967-bjh11 Doc 2563 Filed 02/24/20           Entered 02/24/20 13:11:53      Page 2 of 16



              o The presented numbers represent financial amounts accounting for the Debtor’s
                  locations. Based on how the Company maintains the books and records, the
                  presented financials include amounts associated with Senior Care Centers for
                  owned Debtor locations.
              o Reported Accounts Payable represents all Accounts Payable of the Debtor due to
                  centralized cash management system. At time of recording of invoice, appropriate
                  intercompany balances and expenses are booked. Accounts receivable balances
                  are being reviewed and will continue to be examined and updated.
         For MOR 2 - Income Statement. The presented income statement covers the period
          between 12/01/2019 through 12/31/2019. Commercially reasonable efforts have been
          made to split revenues and expenses between facility and services revenue, and are
          subject to updating as information improves.
         For MOR 3 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 12/01/2019 through 12/31/2019. The beginning (as of 12/01/2019) and
          ending (as of 12/31/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.
         For MOR 4 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 12/01/2019 through 12/31/2019. The beginning (as of 12/01/2019) and
          ending (as of 12/31/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.




                                                 2
 66951318.13
  Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                       Entered 02/24/20 13:11:53            Page 3 of 16




                                                                                        Monthly Operating Report
                                                                                        ACCRUAL BASIS
              CASE NAME:         Senior Care Centers, LLC

              CASE NUMBER: 18-33967

              JUDGE:             Jernigan


                                 UNITED STATES BANKRUPTCY COURT

                            NORTHERN & EASTERN DISTRICTS OF TEXAS

                                                     REGION 6

                                   MONTHLY OPERATING REPORT

                     MONTH ENDING:                    December               2019
                                                            MONTH             YEAR



              IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
              PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
              (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
              TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
              DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
              INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


              RESPONSIBLE PARTY:

              /s/ Kevin O'Halloran                                         Chief Restructuring Officer
              ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                          TITLE

              Kevin O'Halloran                                             2/24/2020
              PRINTED NAME OF RESPONSIBLE PARTY                                                DATE




              PREPARER:


              ORIGINAL SIGNATURE OF PREPARER                                                   TITLE


              PRINTED NAME OF PREPARER                                                         DATE




67679531.14
Case 18-33967-bjh11 Doc 2563 Filed 02/24/20               Entered 02/24/20 13:11:53    Page 4 of 16
                                    Senior Care Centers, LLC
                                          Balance Sheet
                                    As of December 31, 2019


                                                                      December
                                                                        2019
               ASSETS
               CURRENT ASSETS
               Cash                                                        5,540,471
               Accounts Receivable, Net                                   52,306,040
               Prepaids                                                   11,317,263
               Deposits                                                   12,753,476
                Total Current Assets                                      81,917,250

               LONG TERM ASSETS
               Restricted Cash - Certificate of Deposits                   2,096,585
               Restricted Cash - Lease Escrow                             33,101,401
               Restricted Cash - MBS Escrow                                7,685,142
               Leasehold Improvements, Equipment & Transportation,
                 Net of Accumulated Depreciation                          33,629,786
               Project in Process (Capital)                                1,690,595
               Debt Issuance Costs                                           543,293
               Goodwill                                                   22,071,515
               Intangible Assets, Net                                     11,220,867
               Minority Interest Investment                                3,031,864
               Other Long Term Assets                                      1,315,133
                 Total Long Term Assets                                  116,386,181

               Total Assets                                              198,303,431

               LIABILITIES & MEMBERS' EQUITY
               LIABILITIES

               CURRENT LIABILITIES
               Accounts Payable                                           34,630,242
               Accrued Interest                                            1,054,129
               Accrued Expenses                                           33,466,592
               Lease Payable                                             112,532,318
               Salaries and Payroll Taxes                                  8,482,113
               Other Taxes Payable                                        19,461,075
               Short-Term Debt                                             3,933,383
               IBNR Claims Payable                                        13,010,779
               Tenant Deposits                                               191,664
                Total Current Liabilities                                226,762,295

               LONG TERM LIABILITIES
               Capital Lease Liability                                    18,659,157
               Working Capital Line of Credit                             15,912,781
               Unfavorable Leases, Net                                     2,878,467
               Deferred Lease                                             47,311,659
               Liabilities Subject to Compromise                           (333,952)
                 Total Long Term Liabilities                              84,428,112

                Total Liabilities                                        311,190,407

               MEMBERS' EQUITY
               LLC Membership Interests                                   33,118,000
               Paid In Capital                                           (2,308,496)
               Distributions To Members:                                (21,946,131)
               Retained Earnings                                        (60,498,812)
               Current Year Net Income                                  (61,251,537)
                Total Members' Equity                                  (112,886,976)

               Total Liabilities and Members' Equity                     198,303,431
Case 18-33967-bjh11 Doc 2563 Filed 02/24/20      Entered 02/24/20 13:11:53   Page 5 of 16

                           Senior Care Centers, LLC
                              Income Statement
                           As of December 31, 2019


                                                                 December
                                                                   2019
          INCOME
          TOTAL REVENUE                                           31,369,350

          OPERATING EXPENSES
          Nursing                                                   9,616,276
          Consultants                                                 122,375
          Training & Activities                                       496,840
          Ancillaries                                               5,363,996
          Laundry & Housekeeping                                      895,867
          Dietary Expenses                                          1,858,692
          Building & Equipment                                        703,453
          Operation & Maintenance                                   1,461,196
          Administrative                                            4,084,014
          Management Fee                                            1,495,952
          Uncollectable Accounts                                      500,055
          Other (Income)/Expense                                       68,327
          TOTAL OPERATING EXPENSES                                26,667,043

          EBITDAR                                                   4,702,307
          EBITDAR MARGIN                                                14.99%

          Facility Lease                                             2,213,534

          EBITDA                                                    2,488,773
          EBITDA MARGIN                                                 7.93%


          Depreciation                                                 267,037
          Amortization                                                  29,217
          Margin Tax                                                    53,558
          Interest                                                     147,577
          Deferred Lease Expense                                       144,025
          Reorganization Costs                                       2,410,775
          Total Non-Operating (Income)/Expense                      3,052,189

          NET INCOME                                                (563,416)
Case 18-33967-bjh11 Doc 2563 Filed 02/24/20              Entered 02/24/20 13:11:53            Page 6 of 16

                                Senior Care Centers, LLC
                                Statement of Cash Flows
                                As of December 31, 2019


                                                                                 December
                                                                                   2019
        Beginning Bank Cash                                                       18,903,025

        Bank Cash Receipts
        Cash Receipts - Patient Revenue Related*                                    36,156,779
        Total Cash Receipts                                                        36,156,779

        Bank Disbursements
        Payroll, Payroll Taxes, and Benefits                                        14,892,147
        Rent & Other Occupancy                                                     #REF!
        Professional Fees                                                          #REF!
        Healthcare Services Group (Housekeeping, Laundry, & Dietary)                  2,296,257
        Health Care Service Corporation (BCBS)                                          559,001
        Medline (Nursing Supplies)                                                      493,291
        Direct Supply (Various Supplies)                                                472,747
        First Insurance Funding (GL/PL Insurance)                                       418,761
        Omnicare, Inc. (Pharmaceuticals)                                                399,573
        Schryver (Medical Sales)                                                        243,605
        Utilities (Various)                                                             145,941
        Other Disbursements                                                        #REF!
        Total Disbursements                                                        33,914,702

        Net Cash Flow                                                                   2,242,078

        Closing Balance                                                            21,145,102

        Closing Balance Reconciliation
        Book Balance                                                                  5,540,471
        Petty Cash - Resident Trust                                                        (488)
        Petty Cash                                                                       (1,090)
        Payroll Outstanding Checks                                                       39,766
        AP Outstanding Checks                                                       15,566,443
        Closing Balance                                                            21,145,102

        * Note: Cash receipts includes IME funds received on behalf of third parties.
   Case 18-33967-bjh11 Doc 2563 Filed 02/24/20            Entered 02/24/20 13:11:53       Page 7 of 16
                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                  As of December 31, 2019



Company #     Case #    Legal Entity Name                                 Receipts         Disbursements
    025      18-33967   Senior Care Centers, LLC                      $        448,318    $      1,528,123 *
    050      18-34028   Senior Care Center Management LLC                      843,686           3,180,884
    096      18-34033   Senior Rehab Solutions North Louisiana LLC                 -                     8
    099      18-34036   Harden Pharmacy LLC                                        642                 -
    100      18-34031   Senior Rehab Solutions LLC                             313,642           2,424,078
    101      18-34011   RW SCC LLC                                             542,758             396,454
    103      18-34020   Fairpark SCC LLC                                       381,826             229,832
    104      18-34017   Crestwood SCC LLC                                      268,529             190,857
    105      18-34007   Rowlett SCC LLC                                        314,377             308,153
    106      18-34040   HG SCC LLC                                             292,105             188,189
    107      18-34067   Mullican SCC LLC                                       387,086             383,148
    108      18-34050   Lakepointe SCC LLC                                     965,779             349,097
    110      18-33996   Beltline SCC LLC                                       445,237             270,160
    111      18-34060   Whitesboro SCC LLC                                     469,316             291,104
    112      18-34075   Pleasantmanor SCC LLC                                  696,801             153,115
    113      18-34053   Vintage SCC LLC                                        687,779             476,562
    114      18-34005   Brinker SCC LLC                                        666,522             432,776
    115      18-34071   Park Bend SCC LLC                                      674,386             455,904
    116      18-34044   Stonebridge SCC LLC                                    559,134             365,176
    118      18-34037   Hearthstone SCC LLC                                    523,636             420,199
    119      18-34013   Sagebrook SCC LLC                                      803,190             405,692
    120      18-34043   Hill Country SCC LLC                                    23,668              31,907
    121      18-34046   Jacksonville SCC LLC                                    16,986              14,680
    122      18-34065   Midland SCC LLC                                              25              1,031
    123      18-34073   Pecan Tree SCC LLC                                       1,262                 736
    124      18-34015   San Angelo SCC LLC                                       5,164              15,042
    128      18-33977   Stallings Court SCC LLC                                695,580             282,398
    129      18-33975   Mission SCC LLC                                        996,308             483,565
    130      18-33969   Community SCC LLC                                      642,398             351,582
    131      18-34070   Onion Creek SCC LLC                                     64,923              12,980
    132      18-33973   Hewitt SCC LLC                                         791,498             382,252
    135      18-33971   Green Oaks SCC LLC                                     887,245             525,185
    136      18-33970   Crowley SCC LLC                                        722,182             402,300
    137      18-33972   Harbor Lakes SCC LLC                                   803,505             370,559
    138      18-33968   Brownwood SCC LLC                                      553,383             264,970
    139      18-34019   SCC Edinburg LLC                                       968,187             406,947
    140      18-34016   Corpus Christi SCC LLC                                 622,082             405,366
    141      18-34054   Marlandwood East SCC LLC                               688,833             391,660
    142      18-34058   Marlandwood West SCC LLC                               471,705             353,608
    143      18-34064   Meadow Creek SCC LLC                                   616,180             280,668
    145      18-34002   Round Rock SCC LLC                                     603,180             521,282
    146      18-34047   Summer Regency SCC LLC                                 767,467             376,568
    147      18-34056   Western Hills SCC LLC                                  466,578             291,949
    148      18-34057   Weston Inn SCC LLC                                     556,134             377,670
    149      18-34061   Windcrest SCC LLC                                      807,018             549,636
    150      18-34063   Wurzbach SCC LLC                                       768,023             417,546
    151      18-33987   Alief SCC LLC                                            9,188               1,415
    152      18-33989   Bandera SCC LLC                                          1,086              11,233
    153      18-33992   Baytown SCC LLC                                            -                   493
    154      18-34006   Capitol SCC LLC                                         42,087                 299
    155      18-34010   Cedar Bayou SCC LLC                                     66,057                 399
    156      18-34049   La Hacienda SCC LLC                                     27,242               9,837
    157      18-34066   Mill Forest Road SCC LLC                                59,420                 395
    158      18-34068   Mystic Park SCC LLC                                    116,959                 299
    159      18-34072   Pasadena SCC LLC                                        69,759              36,635
   Case 18-33967-bjh11 Doc 2563 Filed 02/24/20           Entered 02/24/20 13:11:53      Page 8 of 16
                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                  As of December 31, 2019



Company #    Case #     Legal Entity Name                               Receipts        Disbursements
    160      18-34000   Presidential SCC LLC                                  24,279             17,976
    161      18-34001   Riverside SCC LLC                                      9,102              3,431
    162      18-34039   South Oaks SCC LLC                                   101,788            132,992
    163      18-34055   West Oaks SCC LLC                                        500                601
    164      18-34062   Windmill SCC LLC                                       2,080              1,246
    165      18-34076   PM Management - Allen NC LLC                         959,098            387,863
    166      18-34077   PM Management - Babcock NC LLC                        30,898             22,934
    167      18-34078   PM Management - Cedar Park NC LLC                     21,985              8,672
    168      18-34079   PM Management - Corpus Christi NC II LLC              17,399              1,512
    169      18-34080   PM Management - Corpus Christi NC III LLC             32,352                474
    170      18-34081   PM Management - Corsicana NC II LLC                    4,451             72,723
    171      18-34082   PM Management - Corsicana NC III LLC                     -               15,697
    172      18-34083   PM Management - Corsicana NC LLC                       2,392              1,347
    173      18-34084   PM Management - Denison NC LLC                       914,055            505,452
    174      18-34085   PM Management - El Paso I NC LLC                      90,854              1,397
    175      18-34086   PM Management - Fredericksburg NC LLC                664,347            435,192
    176      18-34087   PM Management - Frisco NC LLC                         84,788            258,507
    177      18-33979   PM Management - Garland NC LLC                       570,680            350,699
    179      18-33980   PM Management - Golden Triangle NC I LLC             105,955              3,571
    180      18-33981   PM Management - Golden Triangle NC II LLC             51,996             51,620
    181      18-33982   PM Management - Golden Triangle NC III LLC               -                4,280
    182      18-33983   PM Management - Golden Triangle NC IV LLC                -                  427
    183      18-33984   PM Management - Killeen I NC LLC                     614,837            550,091
    184      18-33985   PM Management - Killeen II NC LLC                  1,177,983          1,106,676
    185      18-33986   PM Management - Killeen III NC LLC                   642,653            487,631
    186      18-33988   PM Management - Lewisville NC LLC                    748,238            379,837
    187      18-33990   PM Management - New Braunfels NC LLC                  76,184            834,618
    188      18-33991   PM Management - Park Valley NC LLC                    55,543            420,907
    190      18-33995   PM Management - Portland NC LLC                       38,470                562
    191      18-33998   PM Management - San Antonio NC LLC                    90,774                397
    193      18-34009   Ruston SCC LLC                                           226              2,176
    194      18-34004   Bradford SCC LLC                                           25               267
    195      18-33999   Booker SCC LLC                                           131                222
    196      18-34014   Colonial SCC LLC                                           59               249
    198      18-34042   Springlake SCC LLC                                       415              1,012
    199      18-34069   Normandie SCC LLC                                        131                289
    200      18-34003   Bossier SCC LLC                                          683                266
    201      18-34034   Shreveport SCC LLC                                          7               385
    202      18-33976   Redoak SCC LLC                                       999,472            497,434
    203      18-34022   Gamble Hospice Care Central, LLC                       8,306             24,722
    204      18-34025   Gamble Hospice Care Northeast, LLC                    71,362             65,284
    205      18-34027   Gamble Hospice Care Northwest , LLC                   25,942             59,703
    206      18-34045   Hunters Pond SCC LLC                                 189,548             75,683
    207      18-34012   Clear Brook SCC LLC                                  555,751            395,197
    208      18-34074   Pecan Valley SCC LLC                                 199,644             48,136
    209      18-34059   Westover Hills SCC LLC                               106,285             35,823
    210      18-34024   SCC Socorro LLC                                       22,349              3,670
    211      18-34029   Gamble Hospice Care of Cenla, LLC                        -               23,552
    215      18-34051   Valley Grande SCC LLC                                595,388            522,345
    216      18-33978   Stonegate SCC LLC                                    869,111            484,276
    217      18-33974   Holland Lake SCC LLC                                 846,921            323,351
    306      18-33993   PM Management - Pflugerville AL LLC                        25             1,048
    307      18-33994   PM Management - Portland AL LLC                          -               17,317
    308      18-33997   PM Management - Round Rock AL LLC                    315,259            168,389
    309      19-30254   PM Management - San Antonio AL LLC                       -                   45
     Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                    Entered 02/24/20 13:11:53    Page 9 of 16
                                            Senior Care Centers, LLC
                                           Deposits and Withdrawals
                                           As of December 31, 2019



Company #           Case #      Legal Entity Name                                   Receipts     Disbursements
      310          18-34041     Springlake ALF SCC LLC                                      -                166
                   19-30249     PM Management - Portfolio   V NC, LLC                       -                -
                   19-30250     PM Management - Portfolio   VI NC LLC                       -                -
                   19-30251     PM Management - Portfolio   VII NC LLC                      -                -
                   19-30252     PM Management - Portfolio   VIII NC LLC                     -                -
                   19-30253     PM Management - Portfolio   IX NC LLC                       -                -
                   19-30261     San Antonio SCC, LLC                                        -                -
     Total                                                                      $   36,156,779   $   28,832,942

* Correction for prior period pass-through funds to new operators
                                   Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                 Entered 02/24/20 13:11:53                      Page 10 of 16
                                                                                            Senior Care Centers, LLC
                                                                                           Accounts Receivables Aging
                                                                                            As of December 31, 2019



                                                                                                               Days Outstanding
Description                  Current      over 30      over 60      over 90     over 120      over 150    over 180      over 210    over 240     over 270      over 300    over 330       over 360       Balance


Patient Service A/R        $18,289,120   $7,093,366   $4,117,915   $2,349,672   $2,866,493   $1,998,682   $1,706,093   $2,848,202   $3,376,846   $4,922,840   $3,360,953   $3,841,113   $170,964,511   $227,735,805

Other Non-Patient A/R                                                                                                                                                                                     6,468,351

Reserves and Other Reconciling Items                                                                                                                                                                   (181,898,116)

Accounts Receivable, Net                                                                                                                                                                                $52,306,040
                          Case 18-33967-bjh11 Doc 2563 Filed 02/24/20              Entered 02/24/20 13:11:53      Page 11 of 16

                                                                 Senior Care Centers, LLC
                                                                 Accounts Payable Aging
                                                                 As of December 31, 2019



                                                                                        Days Outstanding
              Description                       Current              1 To 30        31 To 60        61 To 90           Over 90       Balance

AP Sub ledger*                                  $2,401,643            $1,824,211      $119,410         $111,144         $4,062,447    $8,518,855

Pre-Petition and Other Reconciling Items                                                                                             $26,111,387

Accounts Payable                                                                                                                     $34,630,242

* Note: Substantial portion of the vendor risk is protected by pre-payment.
                                                         Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                                                                         Entered 02/24/20 13:11:53                                                     Page 12 of 16
                                                                                                                                                                    Senior Care Centers, LLC
                                                                                                                                                                      Bank Reconciliations
                                                                                                                                                                    As of December 31, 2019


Company #   Legal Entity Name                            Account Description        Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   025      Senior Care Centers, LLC                     HUD CONCENTRATION ACCOUNT           $16,179,071         $15,566,947                 $13,304,953             $1,124,781               $14,989,705                  $52,154            $14,494,320             $14,494,320              $14,494,320           $14,494,320                   $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-BOT                 $422,227            $187,302                    $182,115                 $1,076                  $418,116                       $0               $186,226                $186,226                 $186,226              $186,226                   $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-PB                $5,423,940          $1,085,413                 $15,934,478                $72,961               $20,104,919                 $241,048             $1,253,500              $1,253,500               $1,253,500            $1,253,500                   $0             $0
   050      Senior Care Center Management LLC            PB SCCM ACCTS PAY                            $0         ($8,056,134)                 $6,016,379             $1,112,745                $6,016,379               $9,215,224                      $0                $46,344                        $0                    $0                  $0             $0
   050      Senior Care Center Management LLC            PB SCCM OPER ACCT                            $0            $304,038                    $843,686                $60,070                  $599,718                       $0               $243,968                $243,968                 $243,968              $243,968                   $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services ACCT PAY                   $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                    $0                  $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services OP                         $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                    $0                  $0             $0
   095      Harden Pharmacy LLC                          MBSFT OPER ACCT                              $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                    $0                  $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL ACCTS PAY                             $0                  $0                          $8                     $0                        $8                       $0                      $0                      $0                       $0                    $0                  $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL OPER ACCT                             $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                    $0                  $0             $0
   099      Harden Pharmacy LLC                          MBS ACCTS PAY                              $522                $522                          $0                     $0                        $0                       $0                    $522                    $522                     $522                  $522                  $0             $0
   099      Harden Pharmacy LLC                          MBS OPER ACCT                                $0                  $0                        $642                     $0                      $642                       $0                      $0                      $0                       $0                    $0                  $0             $0
   100      Senior Rehab Solutions LLC                   PB SRS ACCTS PAY                             $0            ($10,101)                 $2,424,061                 $1,585                $2,424,061                  $11,686                      $0                      $0                       $0                    $0                  $0             $0
   100      Senior Rehab Solutions LLC                   PB SRS PAYRL ACCT                            $0                 ($0)                   $313,658                     $0                  $313,658                       $0                      $0                      $0                       $0                    $0                  $0             $0
   101      RW SCC LLC                                   PB RW ACCTS PAY                              $0            ($49,805)                   $393,605                 $1,121                  $396,454                  $48,078                 ($2,849)                ($2,849)                ($2,849)              ($2,849)                  $0             $0
   101      RW SCC LLC                                   PB RW OPER ACCT                              $0             ($6,936)                   $542,758                     $0                  $535,854                  $13,840                  $6,904                  $6,904                  $6,904                $6,904                   $0             $0
   103      Fairpark SCC LLC                             PB FP ACCTS PAY                              $0             ($9,862)                   $228,865                $11,439                  $229,832                  $20,335                   ($966)                  ($966)                   ($966)                ($966)                 $0             $0
   103      Fairpark SCC LLC                             PB FP OPER ACCT                              $0            ($95,840)                   $381,826                     $0                  $381,826                  $95,840                      $0                      $0                       $0                    $0                  $0             $0
   104      Crestwood SCC LLC                            PB CW ACCTS PAY                              $0            ($50,449)                   $190,857                   $632                  $190,857                  $51,080                      $0                      $0                       $0                    $0                  $0             $0
   104      Crestwood SCC LLC                            PB CW OPER ACCT                          $9,235              $2,593                    $342,610                     $0                  $348,690                     $562                  $3,155                  $3,155                  $3,155                $3,155                   $0             $0
   105      Rowlett SCC LLC                              PB RL ACCTS PAY                              $0            ($72,204)                   $307,618                $19,822                  $307,618                  $92,027                      $0                      $0                       $0                    $0                  $0             $0
   105      Rowlett SCC LLC                              PB RL OPER ACCT                              $0            $112,950                    $346,355                     $0                  $230,624                   $2,780               $115,730                $115,730                 $115,730              $115,730                   $0             $0
   106      HG SCC LLC                                   PB HG ACCTS PAY                              $0            ($24,981)                   $187,407                     $0                  $188,189                  $24,200                   ($782)                  ($782)                   ($782)                ($782)                 $0             $0
   106      HG SCC LLC                                   PB HG OPER ACCT                              $0                $118                    $292,105                     $0                  $291,987                       $0                    $118                    $118                     $118                  $118                  $0             $0
   107      Mullican SCC LLC                             PB ML ACCTS PAY                              $0            ($35,325)                   $382,105                $11,393                  $383,148                  $45,675                 ($1,042)                ($1,042)                ($1,042)              ($1,042)                  $0             $0
   107      Mullican SCC LLC                             PB ML OPER ACCT                              $0                $268                    $387,086                     $0                  $386,818                       $0                    $268                    $268                     $268                  $268                  $0             $0
   108      Lakepointe SCC LLC                           PB LP ACCTS PAY                              $0            ($94,560)                   $814,526                 $1,386                  $814,526                  $95,946                      $0                      $0                       $0                    $0                  $0             $0
   108      Lakepointe SCC LLC                           PB LP OPER ACCT                              $0              $4,226                  $1,063,051                     $0                $1,058,825                       $0                  $4,226                  $4,226                  $4,226                $4,226                   $0             $0
   110      Beltline SCC LLC                             PB BL ACCTS PAY                              $0            ($39,481)                   $266,483                $23,522                  $267,280                  $62,205                   ($797)                  ($797)                   ($797)                ($797)                 $0             $0
   110      Beltline SCC LLC                             PB BL OPER ACCT                              $0              $7,076                    $445,237                     $0                  $438,161                       $0                  $7,076                  $7,076                  $7,076                $7,076                   $0             $0
   111      Whitesboro SCC LLC                           PB WB ACCTS PAY                              $0            ($51,240)                   $289,595                     $0                  $291,104                  $49,730                 ($1,509)                ($1,509)                ($1,509)              ($1,509)                  $0             $0
   111      Whitesboro SCC LLC                           PB WB OPER ACCT                          $2,499            ($21,974)                   $469,316                     $0                  $460,126                  $33,663                 $11,689                $11,689                  $11,689               $11,689                   $0             $0
   112      Pleasantmanor SCC LLC                        PB PM ACCTS PAY                              $0            ($68,825)                   $153,115                 $2,684                  $153,115                  $71,509                      $0                      $0                       $0                    $0                  $0             $0
   112      Pleasantmanor SCC LLC                        PB PM OPER ACCT                              $0             ($4,579)                   $743,952                     $0                  $741,510                   $7,021                  $2,442                  $2,442                  $2,442                $2,442                   $0             $0
   113      Vintage SCC LLC                              PB VT ACCTS PAY                              $0            ($45,484)                   $474,376                $34,014                  $476,562                  $77,312                 ($2,185)                ($2,185)                ($2,185)              ($2,185)                  $0             $0
   113      Vintage SCC LLC                              PB VT OPER ACCT                            $123              $7,206                    $694,015                     $0                  $686,932                       $0                  $7,206                  $7,206                  $7,206                $7,206                   $0             $0
   114      Brinker SCC LLC                              PB BR ACCTS PAY                              $0           ($111,706)                   $430,702                 $8,884                  $432,776                 $118,516                 ($2,074)                ($2,074)                ($2,074)              ($2,074)                  $0             $0
   114      Brinker SCC LLC                              PB BR OPER ACCT                          $8,265                $410                    $666,522                     $0                  $674,377                       $0                    $410                    $410                     $410                  $410                  $0             $0
   115      Park Bend SCC LLC                            PB PB ACCTS PAY                              $0           ($112,594)                   $872,927                   $496                  $872,927                 $113,090                      $0                      $0                       $0                    $0                  $0             $0
   115      Park Bend SCC LLC                            PB PB OPER ACCT                              $0              $8,853                    $674,386                     $0                  $665,533                       $0                  $8,853                  $8,853                  $8,853                $8,853                   $0             $0
   116      Stonebridge SCC LLC                          PB SB ACCTS PAY                              $0            ($89,767)                   $365,176                     $0                  $365,176                  $89,767                      $0                      $0                       $0                    $0                  $0             $0
   116      Stonebridge SCC LLC                          PB SB OPER ACCT                              $0              $1,234                    $559,134                     $0                  $557,900                       $0                  $1,234                  $1,234                  $1,234                $1,234                   $0             $0
   118      Hearthstone SCC LLC                          PB HS ACCTS PAY                              $0            ($90,859)                   $420,199                     $0                  $420,199                  $90,859                      $0                      $0                       $0                    $0                  $0             $0
   118      Hearthstone SCC LLC                          PB HS OPER ACCT                              $0                  $0                    $523,636                     $0                  $523,636                       $0                      $0                      $0                       $0                    $0                  $0             $0
   119      Sagebrook SCC LLC                            PB SG ACCTS PAY                              $0           ($112,444)                   $402,405                     $0                  $402,405                 $112,444                      $0                      $0                       $0                    $0                  $0             $0
   119      Sagebrook SCC LLC                            PB SG OPER ACCT                          $2,543             $12,213                    $803,190                     $0                  $793,520                       $0                 $12,213                $12,213                  $12,213               $12,213                   $0             $0
   120      Hill Country SCC LLC                         PB HC ACCTS PAY                              $0            ($52,746)                    $24,275                     $0                   $31,884                  $45,138                 ($7,609)                ($7,609)                ($7,609)              ($7,609)                  $0             $0
   120      Hill Country SCC LLC                         PB HC OPER ACCT                              $0                  $0                     $23,668                     $0                   $23,668                       $0                      $0                      $0                       $0                    $0                  $0             $0
   121      Jacksonville SCC LLC                         PB JV ACCTS PAY                              $0            ($20,105)                    $14,663                 $2,340                   $14,663                  $22,444                     ($1)                    ($1)                     ($1)                  ($1)                 $0             $0
   121      Jacksonville SCC LLC                         PB JV OPER ACCT                              $0                  $0                     $16,986                     $0                   $16,986                       $0                      $0                      $0                       $0                    $0                  $0             $0
   122      Midland SCC LLC                              PB MD ACCTS PAY                              $0            ($70,685)                     $1,015                 $1,515                    $1,015                  $72,200                      $0                      $0                       $0                    $0                  $0             $0
   122      Midland SCC LLC                              PB MD OPER ACCT                              $0                  $0                         $41                     $0                       $41                       $0                      $0                      $0                       $0                    $0                  $0             $0
   123      Pecan Tree SCC LLC                           PB PT ACCTS PAY                              $0            ($59,004)                       $720                 $1,101                      $720                  $60,104                      $0                      $0                       $0                    $0                  $0             $0
   123      Pecan Tree SCC LLC                           PB PT OPER ACCT                              $0                  $3                      $1,262                     $0                    $1,259                       $0                      $3                      $3                       $3                    $3                  $0             $0
   124      San Angelo SCC LLC                           PB SA ACCTS PAY                         ($3,733)          ($103,159)                    $18,758                     $0                   $15,026                 $103,159                      $0                      $0                       $0                    $0                  $0             $0
   124      San Angelo SCC LLC                           PB SA OPER ACCT                              $0                 $50                      $5,164                     $0                    $5,114                       $0                     $50                     $50                      $50                   $50                  $0             $0
   128      Stallings Court SCC LLC                      PB SC ACCTS PAY                              $0            ($61,728)                   $282,012                   $366                  $282,012                  $62,095                      $0                      $0                       $0                    $0                  $0             $0
   128      Stallings Court SCC LLC                      PB SC OPER ACCT                              $0              $1,568                    $695,580                     $0                  $694,012                       $0                  $1,568                  $1,568                  $1,568                $1,568                   $0             $0
   129      Mission SCC LLC                              PB MI ACCTS PAY                              $0           ($149,627)                   $483,360                     $0                  $483,360                 $149,627                      $0                      $0                       $0                    $0                  $0             $0
   129      Mission SCC LLC                              PB MI OPER ACCT                              $0                  $0                    $996,308                     $0                  $996,308                       $0                      $0                      $0                       $0                    $0                  $0             $0
   130      Community SCC LLC                            PB CM ACCTS PAY                              $0            ($97,136)                   $350,637                     $0                  $350,637                  $97,136                      $0                      $0                       $0                    $0                  $0             $0
   130      Community SCC LLC                            PB CM OPER ACCT                              $0             $14,914                    $642,398                     $0                  $627,484                       $0                 $14,914                $14,914                  $14,914               $14,914                   $0             $0
   131      Onion Creek SCC LLC                          PB OC ACCTS PAY                              $0            ($51,375)                    $12,577                     $0                   $12,963                  $50,989                   ($387)                  ($387)                   ($387)                ($387)                 $0             $0
   131      Onion Creek SCC LLC                          PB OC OPER ACCT                              $0                  $0                     $64,923                     $0                   $64,923                       $0                      $0                      $0                       $0                    $0                  $0             $0
   132      Hewitt SCC LLC                               PB HW ACCTS PAY                              $0           ($209,784)                   $376,736                     $0                  $376,736                 $209,784                      $0                      $0                       $0                    $0                  $0             $0
   132      Hewitt SCC LLC                               PB HW OPER ACCT                              $0              $1,225                    $791,498                     $0                  $790,273                       $0                  $1,225                  $1,225                  $1,225                $1,225                   $0             $0
   135      Green Oaks SCC LLC                           PB GO ACCTS PAY                              $0           ($187,103)                   $524,410                     $0                  $524,410                 $187,103                      $0                      $0                       $0                    $0                  $0             $0
   135      Green Oaks SCC LLC                           PB GO OPER ACCT                              $0                  $0                    $887,245                     $0                  $887,245                       $0                      $0                      $0                       $0                    $0                  $0             $0
   136      Crowley SCC LLC                              PB CR ACCTS PAY                              $0           ($121,056)                   $400,847                   $236                  $400,847                 $121,291                      $0                      $0                       $0                    $0                  $0             $0
   136      Crowley SCC LLC                              PB CR OPER ACCT                              $0                $409                    $722,182                     $0                  $721,773                       $0                    $409                    $409                     $409                  $409                  $0             $0
   137      Harbor Lakes SCC LLC                         PB HL ACCTS PAY                              $0           ($155,978)                   $370,077                   $250                  $370,077                 $156,228                      $0                      $0                       $0                    $0                  $0             $0
   137      Harbor Lakes SCC LLC                         PB HL OPER ACCT                              $0             $17,004                    $803,505                     $0                  $786,501                       $0                 $17,004                $17,004                  $17,004               $17,004                   $0             $0
   138      Brownwood SCC LLC                            BW ACCTS PAY                                 $0            ($89,915)                   $264,828                     $0                  $264,828                  $89,915                      $0                      $0                       $0                    $0                  $0             $0
   138      Brownwood SCC LLC                            BW OPER ACCT                                 $0                  $0                    $553,383                     $0                  $553,383                       $0                      $0                      $0                       $0                    $0                  $0             $0
   139      SCC Edinburg LLC                             EB ACCTS PAY                                 $0           ($173,848)                   $405,405                     $0                  $405,405                 $173,848                      $0                      $0                       $0                    $0                  $0             $0
   139      SCC Edinburg LLC                             EB OPER ACCT                            $10,488             $10,194                    $968,187                     $0                  $968,481                       $0                 $10,194                $10,194                  $10,194               $10,194                   $0             $0
   140      Corpus Christi SCC LLC                       CC ACCTS PAY                                 $0            ($62,751)                   $394,173                     $0                  $394,173                  $62,751                      $0                      $0                       $0                    $0                  $0             $0
   140      Corpus Christi SCC LLC                       CC OPER ACCT                                 $0            $120,961                    $622,082                     $0                  $501,121                       $0               $120,961                $120,961                 $120,961              $120,961                   $0             $0
   141      Marlandwood East SCC LLC                     ME ACCTS PAY                                 $0            ($66,633)                   $391,551                     $0                  $391,551                  $66,633                      $0                      $0                       $0                    $0                  $0             $0
   141      Marlandwood East SCC LLC                     ME OPER ACCT                                 $0             $37,523                    $688,833                     $0                  $651,310                       $0                 $37,523                $37,523                  $37,523               $37,523                   $0             $0
   142      Marlandwood West SCC LLC                     MW ACCTS PAY                                 $0            ($62,452)                   $353,608                     $0                  $353,608                  $62,452                      $0                      $0                       $0                    $0                  $0             $0
   142      Marlandwood West SCC LLC                     MW OPER ACCT                                 $0              $8,012                    $471,705                     $0                  $463,693                       $0                  $8,012                  $8,012                  $8,012                $8,012                   $0             $0
   143      Meadow Creek SCC LLC                         MC ACCTS PAY                                 $0            ($80,144)                   $280,390                   $554                  $280,390                  $80,698                      $0                      $0                       $0                    $0                  $0             $0
   143      Meadow Creek SCC LLC                         MC OPER ACCT                                 $0              $8,867                    $616,180                     $0                  $607,313                       $0                  $8,867                  $8,867                  $8,867                $8,867                   $0             $0
   145      Round Rock SCC LLC                           RR ACCTS PAY                                 $0            ($92,666)                   $521,282                     $0                  $521,282                  $92,666                      $0                      $0                       $0                    $0                  $0             $0
   145      Round Rock SCC LLC                           RR OPER ACCT                                 $0                $476                    $603,180                     $0                  $602,704                       $0                    $476                    $476                     $476                  $476                  $0             $0
   146      Summer Regency SCC LLC                       SR ACCTS PAY                                 $0           ($103,907)                   $374,713                     $0                  $374,713                 $103,907                      $0                      $0                       $0                    $0                  $0             $0
   146      Summer Regency SCC LLC                       SR OPER ACCT                             $8,889             $38,094                    $767,467                     $0                  $738,262                       $0                 $38,094                $38,094                  $38,094               $38,094                   $0             $0
   147      Western Hills SCC LLC                        WH ACCTS PAY                                 $0            ($73,817)                   $291,704                     $0                  $291,704                  $73,817                      $0                      $0                       $0                    $0                  $0             $0
   147      Western Hills SCC LLC                        WH OPER ACCT                                 $0             $16,389                    $466,578                     $0                  $450,189                       $0                 $16,389                $16,389                  $16,389               $16,389                   $0             $0
   148      Weston Inn SCC LLC                           WI ACCTS PAY                                 $0           ($133,827)                   $377,092                     $0                  $377,092                 $133,827                      $0                      $0                       $0                    $0                  $0             $0
   148      Weston Inn SCC LLC                           WI OPER ACCT                                 $0             $39,394                    $556,134                     $0                  $516,740                       $0                 $39,394                $39,394                  $39,394               $39,394                   $0             $0
   149      Windcrest SCC LLC                            WC ACCTS PAY                                 $0           ($102,309)                   $549,636                     $0                  $549,636                 $102,309                      $0                      $0                       $0                    $0                  $0             $0
   149      Windcrest SCC LLC                            WC OPER ACCT                                 $0              $5,057                    $806,129                     $0                  $801,072                       $0                  $5,057                  $5,057                  $5,057                $5,057                   $0             $0
   150      Wurzbach SCC LLC                             WZ ACCTS PAY                                 $0            ($89,306)                   $416,482                     $0                  $416,482                  $89,306                      $0                      $0                       $0                    $0                  $0             $0
   150      Wurzbach SCC LLC                             WZ OPER ACCT                                 $0              $1,525                    $767,117                     $0                  $765,592                       $0                  $1,525                  $1,525                  $1,525                $1,525                   $0             $0
   151      Alief SCC LLC                                AL ACCTS PAY                                 $0           ($118,288)                     $1,398                     $0                    $1,398                 $118,288                      $0                      $0                       $0                    $0                  $0             $0
   151      Alief SCC LLC                                AL OPER ACCT                                 $0                  $0                      $9,204                     $0                    $9,204                       $0                      $0                      $0                       $0                    $0                  $0             $0
   152      Bandera SCC LLC                              BD ACCTS PAY                                 $0            ($53,006)                    $11,216                     $0                   $11,216                  $53,006                      $0                      $0                       $0                    $0                  $0             $0
   152      Bandera SCC LLC                              BD OPER ACCT                                 $0                  $0                      $1,103                     $0                    $1,103                       $0                      $0                      $0                       $0                    $0                  $0             $0
   153      Baytown SCC LLC                              BT ACCTS PAY                                 $0            ($63,106)                       $477                     $0                      $477                  $63,106                      $0                      $0                       $0                    $0                  $0             $0
   153      Baytown SCC LLC                              BT OPER ACCT                                 $0                  $0                         $17                     $0                       $17                       $0                      $0                      $0                       $0                    $0                  $0             $0
   154      Capitol SCC LLC                              CP ACCTS PAY                                 $0            ($31,442)                     $2,571                     $0                    $1,427                  $32,586                  $1,144                  $1,144                  $1,144                $1,144                   $0             $0
   154      Capitol SCC LLC                              CP OPER ACCT                                 $0                  $0                     $42,103                     $0                   $42,103                       $0                      $0                      $0                       $0                    $0                  $0             $0
   155      Cedar Bayou SCC LLC                          CB ACCTS PAY                                 $0            ($33,483)                       $383                     $0                      $383                  $33,483                      $0                      $0                       $0                    $0                  $0             $0
   155      Cedar Bayou SCC LLC                          CB OPER ACCT                                 $0                  $0                     $66,074                     $0                   $66,074                       $0                      $0                      $0                       $0                    $0                  $0             $0
   156      La Hacienda SCC LLC                          LH ACCTS PAY                                 $0            ($88,364)                     $9,821                     $0                    $9,821                  $88,364                      $0                      $0                       $0                    $0                  $0             $0
                                                         Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                                                                  Entered 02/24/20 13:11:53                                                      Page 13 of 16
                                                                                                                                                             Senior Care Centers, LLC
                                                                                                                                                               Bank Reconciliations
                                                                                                                                                             As of December 31, 2019


Company #   Legal Entity Name                            Account Description   Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   156      La Hacienda SCC LLC                          LH OPER ACCT                          $14              $22,874                     $27,245                     $0                    $4,385                      $0                  $22,874                $22,874                  $22,874               $22,874                   $0             $0
   157      Mill Forest Road SCC LLC                     MF ACCTS PAY                           $0            ($146,336)                       $379                     $0                      $379                $146,336                       $0                      $0                       $0                    $0                  $0             $0
   157      Mill Forest Road SCC LLC                     MF OPER ACCT                           $0                   $0                     $59,436                     $0                   $59,436                      $0                       $0                      $0                       $0                    $0                  $0             $0
   158      Mystic Park SCC LLC                          MP ACCTS PAY                           $0             ($38,419)                       $282                     $0                      $282                 $38,419                       $0                      $0                       $0                    $0                  $0             $0
   158      Mystic Park SCC LLC                          MP OPER ACCT                           $0                 $209                    $116,975                   $209                  $116,975                      $0                       $0                      $0                       $0                    $0                  $0             $0
   159      Pasadena SCC LLC                             PD ACCTS PAY                        ($591)            ($97,334)                    $37,526                     $0                   $36,934                 $97,334                       $0                      $0                       $0                    $0                  $0             $0
   159      Pasadena SCC LLC                             PD OPER ACCT                           $0                   $0                     $69,775                     $0                   $69,775                      $0                       $0                      $0                       $0                    $0                  $0             $0
   160      Presidential SCC LLC                         PS ACCTS PAY                        ($589)            ($90,981)                    $18,548                     $0                   $17,959                 $90,981                       $0                      $0                       $0                    $0                  $0             $0
   160      Presidential SCC LLC                         PS OPER ACCT                           $0                   $0                     $24,279                     $0                   $24,279                      $0                       $0                      $0                       $0                    $0                  $0             $0
   161      Riverside SCC LLC                            RS ACCTS PAY                           $0             ($73,351)                     $3,414                     $0                    $3,414                 $73,351                       $0                      $0                       $0                    $0                  $0             $0
   161      Riverside SCC LLC                            RS OPER ACCT                           $0              ($9,102)                     $9,118                     $0                    $9,118                  $9,102                       $0                      $0                       $0                    $0                  $0             $0
   162      South Oaks SCC LLC                           SO ACCTS PAY                      ($3,225)           ($170,036)                   $130,002                   $461                  $133,437                $163,837                  ($6,661)                ($6,661)                ($6,661)              ($6,661)                  $0             $0
   162      South Oaks SCC LLC                           SO OPER ACCT                           $0                   $0                    $101,805                     $0                  $101,805                      $0                       $0                      $0                       $0                    $0                  $0             $0
   163      West Oaks SCC LLC                            WO ACCTS PAY                           $0             ($88,398)                       $584                     $0                      $584                 $88,398                       $0                      $0                       $0                    $0                  $0             $0
   163      West Oaks SCC LLC                            WO OPER ACCT                           $0                   $0                        $516                     $0                      $516                      $0                       $0                      $0                       $0                    $0                  $0             $0
   164      Windmill SCC LLC                             WM ACCTS PAY                           $0             ($42,201)                     $1,229                     $0                    $1,229                 $42,201                       $0                      $0                       $0                    $0                  $0             $0
   164      Windmill SCC LLC                             WM OPER ACCT                         $122                 $956                      $2,080                     $0                    $1,246                      $0                     $956                    $956                     $956                  $956                  $0             $0
   165      PM Management - Allen NC LLC                 VGA ACCTS PAY                          $0            ($348,727)                   $643,257                     $0                  $643,257                $348,727                       $0                      $0                       $0                    $0                  $0             $0
   165      PM Management - Allen NC LLC                 VGA OPER ACCT                          $0                 $442                    $959,098                     $0                  $941,392                 $17,264                  $17,706                $17,706                  $17,706               $17,706                   $0             $0
   166      PM Management - Babcock NC LLC               MV ACCTS PAY                      ($1,359)            ($97,781)                    $26,674                     $0                   $23,277                 $99,819                   $2,038                  $2,038                  $2,038                $2,038                   $0             $0
   166      PM Management - Babcock NC LLC               MV OPER ACCT                     $223,430             $234,709                     $30,898                     $0                   $19,619                      $0                $234,709                $234,709                 $234,709             $234,709                    $0             $0
   167      PM Management - Cedar Park NC LLC            CWC ACCTS PAY                          $0             ($52,101)                     $8,657                     $0                    $8,657                 $52,101                       $0                      $0                       $0                    $0                  $0             $0
   167      PM Management - Cedar Park NC LLC            CWC OPER ACCT                      $2,161              $22,895                     $21,985                     $0                    $1,250                      $0                  $22,895                $22,895                  $22,895               $22,895                   $0             $0
   168      PM Management - Corpus Christi NC II LLC     RVR ACCTS PAY                          $0             ($29,401)                     $1,495                     $0                    $1,495                 $29,401                       $0                      $0                       $0                    $0                  $0             $0
   168      PM Management - Corpus Christi NC II LLC     RVR OPER ACCT                          $0                   $0                     $17,416                     $0                   $17,416                      $0                       $0                      $0                       $0                    $0                  $0             $0
   169      PM Management - Corpus Christi NC III LLC    WW ACCTS PAY                         ($29)            ($19,454)                       $486                     $0                      $457                 $19,454                       $0                      $0                       $0                    $0                  $0             $0
   169      PM Management - Corpus Christi NC III LLC    WW OPER ACCT                           $0                   $0                     $32,368                     $0                   $32,368                      $0                       $0                      $0                       $0                    $0                  $0             $0
   170      PM Management - Corsicana NC II LLC          HO ACCTS PAY                        ($127)            ($37,452)                    $72,558                     $0                   $72,431                 $37,452                       $0                      $0                       $0                    $0                  $0             $0
   170      PM Management - Corsicana NC II LLC          HO OPER ACCT                           $0                   $0                      $4,484                     $0                    $4,484                      $0                       $0                      $0                       $0                    $0                  $0             $0
   171      PM Management - Corsicana NC III LLC         HOW ACCTS PAY                          $0             ($27,670)                    $15,023                     $0                   $15,681                 $27,012                    ($658)                  ($658)                   ($658)                ($658)                 $0             $0
   171      PM Management - Corsicana NC III LLC         HOW OPER ACCT                          $0                   $0                         $16                     $0                       $16                      $0                       $0                      $0                       $0                    $0                  $0             $0
   172      PM Management - Corsicana NC LLC             CS ACCTS PAY                           $0             ($12,066)                     $1,561                     $0                    $1,561                 $12,066                       $0                      $0                       $0                    $0                  $0             $0
   172      PM Management - Corsicana NC LLC             CS OPER ACCT                           $0               $2,196                      $2,409                     $0                      $212                      $0                   $2,196                  $2,196                  $2,196                $2,196                   $0             $0
   173      PM Management - Denison NC LLC               HD ACCTS PAY                           $0            ($298,678)                   $636,304                     $0                  $636,304                $234,332                       $0               ($64,346)                       $0                    $0                  $0             $0
   173      PM Management - Denison NC LLC               HD OPER ACCT                           $0               $5,778                    $914,055                     $0                  $908,277                      $0                   $5,778                  $5,778                  $5,778                $5,778                   $0             $0
   174      PM Management - El Paso I NC LLC             NE ACCTS PAY                           $0             ($87,509)                     $1,321                     $0                    $1,321                 $87,509                       $0                      $0                       $0                    $0                  $0             $0
   174      PM Management - El Paso I NC LLC             NE OPER ACCT                           $0               $4,322                     $90,930                     $0                   $86,608                      $0                   $4,322                  $4,322                  $4,322                $4,322                   $0             $0
   175      PM Management - Fredericksburg NC LLC        WCN ACCTS PAY                          $0            ($239,907)                   $340,086                     $0                  $340,086                $239,907                       $0                      $0                       $0                    $0                  $0             $0
   175      PM Management - Fredericksburg NC LLC        WCN OPER ACCT                    $115,078             $104,417                    $664,347                     $0                  $675,008                      $0                $104,417                $104,417                 $104,417             $104,417                    $0             $0
   176      PM Management - Frisco NC LLC                VGF ACCTS PAY                          $0            ($328,932)                   $447,383                     $0                  $447,383                $328,932                       $0                      $0                       $0                    $0                  $0             $0
   176      PM Management - Frisco NC LLC                VGF OPER ACCT                          $0                   $0                     $84,804                     $0                   $84,804                      $0                       $0                      $0                       $0                    $0                  $0             $0
   177      PM Management - Garland NC LLC               WPN ACCTS PAY                          $0            ($467,496)                   $624,061                 $3,410                  $624,061                $470,906                       $0                      $0                       $0                    $0                  $0             $0
   177      PM Management - Garland NC LLC               WPN OPER ACCT                      $9,030              $16,974                  $1,007,428                     $0                  $999,484                      $0                  $16,974                $16,974                  $16,974               $16,974                   $0             $0
   179      PM Management - Golden Triangle NC I LLC     SP ACCTS PAY                      ($2,184)            ($92,395)                     $5,738                     $0                    $3,555                 $92,395                       $0                      $0                       $0                    $0                  $0             $0
   179      PM Management - Golden Triangle NC I LLC     SP OPER ACCT                           $0                   $0                    $105,972                     $0                  $105,972                      $0                       $0                      $0                       $0                    $0                  $0             $0
   180      PM Management - Golden Triangle NC II LLC    MO ACCTS PAY                           $0             ($63,276)                    $51,604                     $0                   $51,604                 $63,276                       $0                      $0                       $0                    $0                  $0             $0
   180      PM Management - Golden Triangle NC II LLC    MO OPER ACCT                           $0                 $194                     $52,013                     $0                   $51,819                      $0                     $194                    $194                     $194                  $194                  $0             $0
   181      PM Management - Golden Triangle NC III LLC   CG ACCTS PAY                      ($2,903)            ($26,819)                     $7,167                     $0                    $4,264                 $26,819                       $0                      $0                       $0                    $0                  $0             $0
   181      PM Management - Golden Triangle NC III LLC   CG OPER ACCT                           $0                   $0                         $16                     $0                       $16                      $0                       $0                      $0                       $0                    $0                  $0             $0
   182      PM Management - Golden Triangle NC IV LLC    LA ACCTS PAY                           $0                ($652)                       $410                     $0                      $410                    $652                       $0                      $0                       $0                    $0                  $0             $0
   182      PM Management - Golden Triangle NC IV LLC    LA OPER ACCT                           $0                   $0                         $16                     $0                       $16                      $0                       $0                      $0                       $0                    $0                  $0             $0
   183      PM Management - Killeen I NC LLC             RW ACCTS PAY                           $0             ($78,197)                   $489,248                   $446                  $489,248                 $78,642                       $0                      $0                       $0                    $0                  $0             $0
   184      PM Management - Killeen II NC LLC            IO ACCTS PAY                           $0            ($331,201)                 $1,377,683                     $0                $1,377,683                $331,201                       $0                      $0                       $0                    $0                  $0             $0
   184      PM Management - Killeen II NC LLC            IO OPER ACCT                     $470,572             $540,912                  $1,177,966                     $0                $1,107,626                      $0                $540,912                $540,912                 $540,912             $540,912                    $0             $0
   185      PM Management - Killeen III NC LLC           HC ACCTS PAY                           $0            ($179,189)                   $722,539                     $0                  $722,539                $179,189                       $0                      $0                       $0                    $0                  $0             $0
   185      PM Management - Killeen III NC LLC           HC OPER ACCT                     $240,243             $396,804                    $642,326                 $1,539                  $487,304                      $0                $395,265                $395,265                 $395,265             $395,265                    $0             $0
   186      PM Management - Lewisville NC LLC            VR ACCTS PAY                           $0            ($261,002)                   $508,742                     $0                  $508,742                $261,002                       $0                      $0                       $0                    $0                  $0             $0
   186      PM Management - Lewisville NC LLC            VR OPER ACCT                           $0              ($4,018)                   $748,238                     $0                  $748,114                  $4,142                     $124                    $124                     $124                  $124                  $0             $0
   187      PM Management - New Braunfels NC LLC         SI ACCTS PAY                           $0             ($96,367)                   $834,577               $395,258                  $834,577                $491,625                       $0                      $0                       $0                    $0                  $0             $0
   187      PM Management - New Braunfels NC LLC         SI OPER ACCT                     $900,753             $142,319                     $76,184                     $0                  $834,618                      $0                $142,319                $142,319                 $142,319             $142,319                    $0             $0
   188      PM Management - Park Valley NC LLC           PV ACCTS PAY                           $0             ($29,632)                   $420,892                 $4,689                  $420,892                 $34,320                       $0                      $0                       $0                    $0                  $0             $0
   188      PM Management - Park Valley NC LLC           PV OPER ACCT                     $467,440             $102,076                     $55,543                     $0                  $420,907                      $0                $102,076                $102,076                 $102,076             $102,076                    $0             $0
   190      PM Management - Portland NC LLC              CP ACCTS PAY                           $0             ($25,021)                       $349                     $0                      $545                 $24,825                    ($196)                  ($196)                   ($196)                ($196)                 $0             $0
   190      PM Management - Portland NC LLC              CP OPER ACCT                           $0                   $0                     $38,486                     $0                   $38,486                      $0                       $0                      $0                       $0                    $0                  $0             $0
   191      PM Management - San Antonio NC LLC           LKE SD ACCTS PAY                       $0             ($19,092)                       $168                   $280                      $364                 $19,175                    ($196)                  ($196)                   ($196)                ($196)                 $0             $0
   191      PM Management - San Antonio NC LLC           LKE SD OPER ACCT                       $0                   $0                          $0                     $0                        $0                      $0                       $0                      $0                       $0                    $0                  $0             $0
   193      Ruston SCC LLC                               Rst Ap Acct                            $0             ($14,634)                     $2,160                 $3,511                    $2,160                 $18,145                       $0                      $0                       $0                    $0                  $0             $0
   193      Ruston SCC LLC                               Rst OperAcct                           $0               $2,837                        $242                 $2,837                      $242                      $0                       $0                      $0                       $0                    $0                  $0             $0
   194      Bradford SCC LLC                             BR ACCTS PAY                           $0             ($87,049)                       $251                     $0                      $251                 $87,049                       $0                      $0                       $0                    $0                  $0             $0
   194      Bradford SCC LLC                             BR OPER ACCT                           $0                   $0                         $25                     $0                       $25                      $0                       $0                      $0                       $0                    $0                  $0             $0
   195      Booker SCC LLC                               BK ACCTS PAY                           $0             ($18,213)                       $205                     $0                      $205                 $18,213                       $0                      $0                       $0                    $0                  $0             $0
   195      Booker SCC LLC                               BK OPER ACCT                           $0                   $0                        $148                     $0                      $148                      $0                       $0                      $0                       $0                    $0                  $0             $0
   196      Colonial SCC LLC                             CO ACCTS PAY                           $0             ($18,936)                       $233                     $0                      $233                 $18,936                       $0                      $0                       $0                    $0                  $0             $0
   196      Colonial SCC LLC                             CO OPER ACCT                           $0                   $0                          $0                     $0                        $0                      $0                       $0                      $0                       $0                    $0                  $0             $0
   198      Springlake SCC LLC                           SL ACCTS PAY                           $0             ($92,704)                       $995                     $0                      $995                 $92,704                       $0                      $0                       $0                    $0                  $0             $0
   198      Springlake SCC LLC                           SL OPER ACCT                           $0                  $50                        $432                     $0                      $382                      $0                      $50                     $50                      $50                   $50                  $0             $0
   199      Normandie SCC LLC                            NM ACCTS PAY                           $0             ($13,729)                       $273                     $0                      $273                 $13,729                       $0                      $0                       $0                    $0                  $0             $0
   199      Normandie SCC LLC                            NM OPER ACCT                           $0                 $131                        $148                     $0                       $17                      $0                     $131                    $131                     $131                  $131                  $0             $0
   200      Bossier SCC LLC                              BS ACCTS PAY                           $0             ($13,081)                       $250                     $0                      $250                 $13,081                       $0                      $0                       $0                    $0                  $0             $0
   200      Bossier SCC LLC                              BS OPER ACCT                           $0                   $0                          $0                     $0                        $0                      $0                       $0                      $0                       $0                    $0                  $0             $0
   201      Shreveport SCC LLC                           SP ACCTS PAY                           $0              ($9,131)                       $369                     $0                      $369                  $9,131                       $0                      $0                       $0                    $0                  $0             $0
   201      Shreveport SCC LLC                           SP OPER ACCT                           $0                   $0                         $24                     $0                       $24                      $0                       $0                      $0                       $0                    $0                  $0             $0
   202      Redoak SCC LLC                               PB RO ACCTS PAY                        $0            ($166,977)                   $497,058                     $0                  $497,058                $166,977                       $0                      $0                       $0                    $0                  $0             $0
   202      Redoak SCC LLC                               PB RO OPER ACCT                        $0               $8,320                    $999,472                     $0                  $986,066                  $5,086                  $13,406                $13,406                  $13,406               $13,406                   $0             $0
   203      Gamble Hospice Care Central, LLC             GCC ACCTS PAY                          $0              ($1,089)                    $24,717                    $69                   $24,717                  $1,159                       $0                      $0                       $0                    $0                  $0             $0
   203      Gamble Hospice Care Central, LLC             GCC OPER ACCT                          $0                   $0                      $8,310                     $0                    $8,310                      $0                       $0                      $0                       $0                    $0                  $0             $0
   204      Gamble Hospice Care Northeast, LLC           GNE ACCTS PAY                          $0               $6,555                     $63,523                 $4,935                   $65,279                  $4,494                  ($1,757)                 $6,114                       $0                    $0                  $0             $0
   204      Gamble Hospice Care Northeast, LLC           GNE OPER ACCT                          $0                   $0                     $71,367                     $0                   $71,367                      $0                       $0                      $0                       $0                    $0                  $0             $0
   205      Gamble Hospice Care Northwest , LLC          GHC NW ACCTS PAY                       $0              ($1,513)                    $59,698                   $133                   $59,698                  $1,646                       $0                      $0                       $0                    $0                  $0             $0
   205      Gamble Hospice Care Northwest , LLC          GHC NW OPER ACCT                       $0                   $0                     $25,946                     $0                   $25,946                      $0                       $0                      $0                       $0                    $0                  $0             $0
   206      Hunters Pond SCC LLC                         HP ACCT PAY                            $0             ($61,241)                    $88,832               $344,526                   $88,832                $405,767                       $0                      $0                       $0                    $0                  $0             $0
   206      Hunters Pond SCC LLC                         HP OPER ACCT                       $7,899              $87,503                    $201,856                     $0                  $122,252                      $0                  $87,503                $87,503                  $87,503               $87,503                   $0             $0
   207      Clear Brook SCC LLC                          CB ACCT PAY                            $0            ($116,721)                   $392,060                     $0                  $394,453                $114,329                  ($2,392)                ($2,392)                ($2,392)              ($2,392)                  $0             $0
   207      Clear Brook SCC LLC                          CB OPER ACCT                           $0             $117,848                    $555,751                     $0                  $437,903                      $0                $117,848                $117,848                 $117,848             $117,848                    $0             $0
   208      Pecan Valley SCC LLC                         PV ACCT PAY                            $0             ($43,043)                    $46,515                    $14                   $47,019                 $42,552                    ($504)                  ($504)                   ($504)                ($504)                 $0             $0
   208      Pecan Valley SCC LLC                         PV OPER ACCT                      $20,449             $168,684                    $261,720                     $0                  $113,484                      $0                $168,684                $168,684                 $168,684             $168,684                    $0             $0
   209      Westover Hills SCC LLC                       WH ACCTS PAY                           $0             ($27,772)                    $35,801                 $2,268                   $35,801                 $30,039                       $0                      $0                       $0                    $0                  $0             $0
   209      Westover Hills SCC LLC                       WH OPER ACCT                      $31,964             $146,769                    $150,628                     $0                   $35,823                      $0                $146,769                $146,769                 $146,769             $146,769                    $0             $0
   210      SCC Socorro LLC                              SC ACCTS PAY                           $0             ($22,724)                     $3,014                     $0                    $3,666                 $22,072                    ($652)                  ($652)                   ($652)                ($652)                 $0             $0
   210      SCC Socorro LLC                              SC OPER ACCT                      $34,592              $53,923                     $22,349                     $0                    $3,018                      $0                  $53,923                $53,923                  $53,923               $53,923                   $0             $0
   211      Gamble Hospice Care of Cenla, LLC            GHC CLA ACCTS PAY                      $0               $7,092                     $23,548                $11,267                   $23,548                  $4,175                       $0                      $0                       $0                    $0                  $0             $0
   211      Gamble Hospice Care of Cenla, LLC            GHC CLA OPER ACCT                      $0                   $0                          $5                     $0                        $5                      $0                       $0                      $0                       $0                    $0                  $0             $0
   215      Valley Grande SCC LLC                        VG ACCTS PAY                           $0             ($78,191)                   $520,363                 $3,438                  $522,299                 $79,693                  ($1,936)                ($1,936)                ($1,936)              ($1,936)                  $0             $0
   215      Valley Grande SCC LLC                        VG OPER ACCT                           $0              $69,426                    $595,388                     $0                  $525,962                      $0                  $69,426                $69,426                  $69,426               $69,426                   $0             $0
   216      Stonegate SCC LLC                            SG ACCTS PAY                           $0            ($130,405)                   $481,871                     $0                  $481,871                $130,405                       $0                      $0                       $0                    $0                  $0             $0
   216      Stonegate SCC LLC                            SG OPER ACCT                           $0               $6,162                    $869,111                     $0                  $862,949                      $0                   $6,162                  $6,162                  $6,162                $6,162                   $0             $0
   217      Holland Lake SCC LLC                         HL ACCTS PAY                           $0             ($82,629)                   $322,755                     $0                  $322,755                 $82,629                       $0                      $0                       $0                    $0                  $0             $0
                                                  Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                                                                    Entered 02/24/20 13:11:53                                                      Page 14 of 16
                                                                                                                                                        Senior Care Centers, LLC
                                                                                                                                                          Bank Reconciliations
                                                                                                                                                        As of December 31, 2019


Company #   Legal Entity Name                     Account Description     Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   217      Holland Lake SCC LLC                  HL OPER ACCT                             $0              $22,661                   $846,921                      $0                 $824,260                       $0                  $22,661                $22,661                  $22,661               $22,661                   $0             $0
   301      Corpus Christi SCC LLC                CC ACCTS PAY                             $0              ($7,562)                    $8,760                      $0                   $8,837                   $7,485                     ($77)                  ($77)                     ($77)                 ($77)                 $0             $0
   302      PM Management - Corsicana NC II LLC   HOAL ACCTS PAY                           $0              ($2,734)                      $259                      $0                     $259                   $2,734                       $0                      $0                       $0                    $0                  $0             $0
   305      PM Management - Killeen I NC LLC      RW AL ACCTS PAY                          $0             $129,116                   $240,883                $133,393                 $240,883                   $4,277                       $0                      $0                       $0                    $0                  $0             $0
   305      PM Management - Killeen I NC LLC      RW AL OPER                         $427,649             $492,395                   $614,802                      $0                 $550,056                       $0                $492,395                $492,395                 $492,395             $492,395                    $0             $0
   306      PM Management - Pflugerville AL LLC   Heathwld AL AP                         ($10)               ($190)                    $1,041                 $58,846                   $1,031                  $59,037                       $0                      $0                       $0                    $0                  $0             $0
   306      PM Management - Pflugerville AL LLC   Healtherwld Oper Acct                   $15                  $25                        $36                      $0                      $26                       $0                      $25                    $25                       $25                   $25                  $0             $0
   307      PM Management - Portland AL LLC       PV AL ACCTS PAY                          $0             ($11,835)                   $42,918                 $36,258                  $42,918                  $48,093                       $0                      $0                       $0                    $0                  $0             $0
   307      PM Management - Portland AL LLC       PV AL OPER ACCT                          $0                   $0                        $71                      $0                      $71                       $0                       $0                      $0                       $0                    $0                  $0             $0
   308      PM Management - Round Rock AL LLC     WY SPRG AL ACCTS PAY                     $0             ($10,756)                  $163,279                      $0                 $163,279                  $10,756                       $0                      $0                       $0                    $0                  $0             $0
   308      PM Management - Round Rock AL LLC     WY SPR AL OPER ACCT                      $0                   $0                   $315,259                      $0                 $315,259                       $0                       $0                      $0                       $0                    $0                  $0             $0
   309      PM Management - San Antonio AL LLC    lKE SD AL ACCTS PAY                    ($71)            ($11,411)                      $117                      $0                      $45                  $11,411                       $0                      $0                       $0                    $0                  $0             $0
   310      Springlake ALF SCC LLC                SLA ACCTS PAY                            $0                ($688)                      $150                      $0                     $150                     $688                       $0                      $0                       $0                    $0                  $0             $0
   310      Springlake ALF SCC LLC                SLA OPER ACCT                            $0                   $0                        $16                      $0                      $16                       $0                       $0                      $0                       $0                    $0                  $0             $0
   400      Gamble Hospice Care Central, LLC      GCC ACCTS PAY                            $0                   $0                         $0                      $0                       $0                       $0                       $0                      $0                       $0                    $0                  $0             $0
   401      Gamble Hospice Care Northwest , LLC   GHC NW ACCTS PAY                         $0                   $0                         $0                      $0                       $0                       $0                       $0                      $0                       $0                    $0                  $0             $0
  Total                                                                          $25,004,393           $3,371,558                $98,428,274             $3,502,756             $103,990,289               $19,563,445            $19,442,378             $19,432,247              $19,444,134           $19,444,134                     $0             $0
 Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                          Entered 02/24/20 13:11:53                  Page 15 of 16




                                                                                                                    Monthly Operating Report
                                                                                                                        ACCRUAL BASIS-6
         CASE NAME:                       Senior Care Centers, LLC

         CASE NUMBER:                     18-33967


                                                                                                 MONTH:           December 2019

         PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                      INSIDERS
                                                   TYPE OF               AMOUNT           TOTAL PAID
                    NAME                          PAYMENT                 PAID             TO DATE
         1.   Alan Munday                 Board Member fee                   18,750                98,091

         2.   Gideon Argov                Board Member fee                   19,500                 84,235

         3.   Mike Wyse                   Board Member fee                   19,500                 84,911

         4.   David Stewart               Board Member fee                   19,500                 89,327

         5.   Tim Hughes         Board Member fee                            19,500                 84,094
         6.          TOTAL PAYMENTS TO INSIDERS                      $           -  $             247,158


                                                                     PROFESSIONALS
                                                DATE OF COURT                                                                    TOTAL
                                              ORDER AUTHORIZING       AMOUNT               AMOUNT            TOTAL PAID        INCURRED
                       NAME                        PAYMENT           APPROVED               PAID              TO DATE          & UNPAID
         1.   Omni Management Group                  01/18/19                         $             79,848 $     1,635,067   $      172,110

         2.   Greenberg Traurig                      01/18/19                                     431,535        3,794,657          157,831

         3.   Gray Robinson                          01/18/19                                       33,329         449,635           22,558

         4.   FTI                                    01/18/19                                     209,849        1,829,686           20,860

         5.   Rochelle McCullough                    01/18/19                                          -           561,290               -

         6.   Polsinelli                             01/18/19                                     799,919        4,949,825          496,986

         7.   CRO*                                   01/18/19                                       80,000         800,000               -

         8.   Sitrick Group                          01/18/19                                          -            65,286               -

         9.   H2C                                    01/18/19                                       25,000         263,388               -

         10. Lenders (Various)                       01/18/19                                          -         1,267,653               -

         11. BDO USA**                01/18/19                                                    302,197        2,142,209           57,361
         12. TOTAL PAYMENTS TO PROFESSIONALS                                          $          1,961,676 $    17,758,696   $      927,705


         POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
         PROTECTION PAYMENTS

                                                                     SCHEDULED            AMOUNTS
                                                                      MONTHLY               PAID              TOTAL
                                      NAME
                                                                      PAYMENTS             DURING             UNPAID
                                                                         DUE               MONTH           POSTPETITION
         1.   Leases (Multiple)                                      $ 2,587,170 $              2,587,170 $    79,406,154

         2.
         3.
         4.
         5.
         6.   TOTAL                                                  $    2,587,170   $          2,587,170 $    79,406,154


              * excludes retainer payments.
              ** amount to be applied to retainer upon approval.




67679531.14
 Case 18-33967-bjh11 Doc 2563 Filed 02/24/20                                       Entered 02/24/20 13:11:53                         Page 16 of 16




                                                                                                     Monthly Operating Report
                                                                                                                    ACCRUAL BASIS-7
              CASE NAME:                  Senior Care Centers, LLC


              CASE NUMBER:                18-33967

                                                                                                 MONTH:           December 2019

              QUESTIONNAIRE

                                                                                                                  YES              NO
              1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                    X
                    THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
              2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                    X
                    OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
              3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                    X
                    LOANS) DUE FROM RELATED PARTIES?
              4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                    X
                    THIS REPORTING PERIOD?
              5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                    X
                    DEBTOR FROM ANY PARTY?
              6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                    X
              7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                    X
                    PAST DUE?
              8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                X
              9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                      X
              10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                    X
                    DELINQUENT?
              11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                    X
                    REPORTING PERIOD?
              12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                 X

              IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
              EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
              1. The Debtors have continued to transition operations of facilities to new operators pursuant to orders of the Court.
              3. The Debtors have receivables and payables on account of intercompany transfers which have been made in the ordinary course
              4. Payments have been made by the Debtors in accordance with the approved Wages, Taxes, and Insurance Orders.

              INSURANCE
                                                                                                                  YES              NO
              1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                                    X
                    NECESSARY INSURANCE COVERAGES IN EFFECT?
              2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                          X
              3.    PLEASE ITEMIZE POLICIES BELOW.


              IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
              CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
              BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                                INSTALLMENT PAYMENTS
                      TYPE OF                                                                                    PAYMENT AMOUNT
                       POLICY                     CARRIER                     PERIOD COVERED                       & FREQUENCY
              See Final Insurance Order




67679531.14
